Shaw, C. J.
This defence is founded on a well settled rule of law, that the law will not lend its aid to carry into effect any agreement made for the purpose of accomplishing things expressly prohibited by law. It will therefore allow no action for the recovery of compensation for doing unlawful acts. The law is clear; the only question is, whether it applies to this case. If the plaintiff did not place his son in the service of the. *258defendant, for the purpose of selling liquor illegally, more especially if he did not consent to it or know of it, then he is chargeable with no violation of law; and being by the general rule of law entitled to compensation for the services of his son, the defence is not maintained, and the jury should have been so instructed. Exceptions sustained.